Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment filed on July 1, 2021 (hereinafter “Am.”) has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Mr. Alex Yu on July 7, 2021.
	Amend all the pending claims as seen below:
1.	(Currently Amended) An autonomous mobile robot comprising:
a body;
a drive to maneuver the body across a floor surface;
an image capture device; and
an elongate flexible member comprising 
a polymer layer forming a central portion of the 
first and second fabric portions forming lateral portions of the 

an end portion vertically movable away from the body, wherein the central portion is configured to deflect such that the lateral edges of the first and second fabric portions are moved toward one another as the end portion of the flexible member moves away from the body, and wherein the image capture device is mounted to the end portion of the flexible member such that the image capture device moves vertically away from the body as the end portion moves vertically away from the body,
wherein a perimeter of a cross section of the conduit comprises a first segment and a second segment, the first segment comprising a first end connected to a first end of the second segment and a second end connected to a second end of the second segment, wherein the second segment has a curvature more than a curvature of the first segment, and wherein the polymer layer extends along the second segment.
2.	(Canceled) 
3.	(Previously presented) The robot of claim 1, wherein:
the end portion is a first end portion, and the flexible member comprises a second end
portion attached to a spool within the body of the robot, the flexible member configured to be
coiled onto the spool as the first end portion moves vertically toward the body, and
the central portion is configured to deflect such that the lateral edges of the first and second fabric portions are moved away from one another as the first end portion of the flexible member moves vertically toward the body.
4.	(Previously presented) The robot of claim 1, wherein a section of the flexible member is deflectable between a flattened configuration in which the lateral portions of the flexible member along the section are separated from one another by the central portion of the flexible member along the section and a curled configuration in which the lateral portions of the flexible member are attached to one another.
5.	(Previously presented) The robot of claim 1, wherein the flexible member comprises a transition region comprising a first end in which the first and second portions of the fastening mechanism are attached to one another and a second end in which the first and second portions of the fastening mechanism are separated from one another by at least a width of the polymer layer, 
wherein a distance between the first and second portions of the fastening mechanism decreases and a curvature of the polymer layer increases from the first end of the transition region to the second end of the transition region.
6.	(Original) The robot of claim 1, wherein the polymer layer extends along 50% to 90% of a width of the flexible member.
7.	(Canceled) 
8.	(Previously presented) The robot of claim 1, wherein the first and second fabric portions extending along no more than 20% of a width of the flexible member. 
9.	(Currently Amended) The robot of claim 1, wherein the first and second fabric portions are
sewed to the polymer layer along the first and second lateral edges of the polymer layer, respectively, of the polymer layer.
10.	(Original) The robot of claim 9, wherein:
the first fabric portion is sewed to the polymer layer such that an outer surface of the first fabric portion at least partially defining the outer surface of the conduit faces the outer surface of the polymer layer, and
the second fabric portion is sewed to the polymer layer such that an outer surface of the second fabric portion at least partially defining the outer surface of the conduit faces the outer surface of the polymer layer.
11.	(Previously presented) The robot of claim 1, wherein the flexible member comprises a metallic layer longitudinally extending along the flexible member, wherein the robot comprises a sensor to detect the metallic layer.
12.	(Original) The robot of claim 11, wherein the sensor comprises a Hall effect sensor.
13.	(Original) The robot of claim 11, wherein a width of the metallic layer varies longitudinally along the flexible member.
14.	(Original) The robot of claim 13, wherein a maximum width of the metallic layer is between 2 and 10 centimeters, and a minimum width of the metallic layer is between 0.1 and 5 centimeters.
15.	(Original) The robot of claim 11, wherein the polymer layer is a first polymer layer, the flexible member further comprises a second polymer layer underlying the first polymer layer, and the metallic layer is positioned between the first polymer layer and the second polymer layer.
16.	(Original) The robot of claim 11, wherein an inner surface of the conduit is at least partially defined by the metallic layer, the metallic layer being a metallic film bonded to the polymer layer.
17.	(Original) The robot of claim 1, wherein the polymer layer of the flexible member comprises woven polymer fibers.
18.	(Original) The robot of claim 1, wherein the polymer layer is pre-formed such that a radius of curvature of the polymer layer in an unstressed state is between 10 and 60 millimeters.
19.	(Original) The robot of claim 1, wherein the fastening mechanism comprises a zipper mechanism, the first portion and the second portion of the fastening mechanism corresponding to first clasps and second clasps, respectively, of the zipper mechanism.
20.	(Original) The robot of claim 19, wherein a gauge size of the first and second clasps is # 3, # 4, # 5, # 6, or #7.
21.	(Canceled) 
22.	(Previously presented) The robot of claim 1, wherein the first and second portions of the fastening mechanism are positioned along the first segment.
23.	(Previously presented) The robot of claim 1, wherein a length of the first segment is between 2 and 50 millimeters, and a length of the second segment is between 4 and 10 centimeters.
24.	(Previously presented) The robot of claim 1, wherein a length of the first segment is between 5 and 50% of a length of the perimeter of the conduit, and a length of the second segment is between 50 and 95% of the length of the perimeter of the conduit.
25.	(Original) The robot of claim 1, further comprising a passive roller comprising a frustoconical member at least partially defining an outer surface of the passive roller along which the flexible member is routed.
26.	(Original) The robot of claim 1, further comprising a plug attached to the end portion of the flexible member, the plug being bonded to the end portion along at least 80% of an inner perimeter of the end portion.
27.	(Canceled) 
28.	(Canceled) 
29.	(Previously presented) The robot of claim 11, wherein a width or a pattern of the metallic layer is indicative of a distance travelled by the end portion of the flexible member based on the detected metallic layer.
30.	(Previously presented) The robot of claim 1, wherein the polymer layer has a longitudinal stiffness greater than a longitudinal stiffness of the first and second fabric portions.
31.	(Currently Amended) An autonomous mobile robot comprising:
a body;
a drive to maneuver the body across a floor surface;
an image capture device; and
an elongate flexible member comprising 
a polymer layer extending along an entire length of the flexible member,
first and second fabric portions forming lateral portions of the flexible member,
a first portion of a fastening mechanism extending along a first lateral edge of the polymer layer and a second portion of the fastening mechanism extending along a second lateral edge of the polymer layer, wherein the first portion of the fastening mechanism is attached to the second portion of the fastening mechanism and forms a conduit to support the image capture device, the conduit comprising an inner surface and an outer surface, and the outer surface of the conduit being at least partially defined by the polymer layer, and
an end portion vertically movable away from the body, wherein the image capture device is mounted to the end portion of the flexible member such that the image capture device moves vertically away from the body as the end portion moves vertically away from the body,
wherein a perimeter of a cross section of the conduit comprises a first segment and a second segment, the first segment comprising a first end connected to a first end of the second segment and a second end connected to a second end of the second segment, wherein the second segment has a curvature more than a curvature of the first segment, and wherein the first and second fabric portions extend along the first segment and the polymer layer extends along the second segment.
32.	(Currently Amended) The wherein the first and second fabric portions extend along no less than 90% of entire lengths of the first and second lateral edges of the polymer layer, respectively
33.	(Currently Amended) The 
34.	(Currently Amended) The 
35.	(Currently Amended) An autonomous mobile robot comprising:
a body;
a drive to maneuver the body across a floor surface;
an image capture device; and
an elongate flexible member comprising 
a polymer layer forming a central portion of the 
first and second fabric portions forming lateral portions of the 
a first portion of a fastening mechanism extending along a lateral edge of the first fabric portion and a second portion of the fastening mechanism extending along a lateral edge of the second fabric portion, wherein the first portion of the fastening mechanism is directly attached to the second portion of the fastening mechanism to connect the lateral edge of the first fabric portion and the lateral edge of the second fabric portion such that the first and second fabric portions, the polymer layer, and the fastening mechanism form a conduit to support the image capture device, the conduit comprising an inner surface and an outer surface, and the outer surface of the conduit being defined by the polymer layer, the first and second fabric portions, and the fastening mechanism, and
an end portion vertically movable away from the body, wherein the central portion is configured to deflect such that the lateral edges of the first and second fabric portions are moved toward one another as the end portion of the flexible member moves away from the body, and wherein the image capture device is mounted to the end portion of the flexible member such that the image capture device moves vertically away from the body as the end portion moves vertically away from the body.
36.	(Currently Amended) The 
37.	(Currently Amended) The 
38.	(Currently Amended) The .
Reasons for Allowance
Claims 1, 3-6, 8-20, 22-26, and 29-38 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: none of the cited references either alone or in combination teaches or suggests all of the structural and functional limitations recited in claims 1, 31 and 35 as Applicant pointed out on pp. 11-14 of the Am.  See In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) ("All words in a claim must be considered in judging the patentability of that claim against the prior art.") cited in MPEP § 2143.03.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: 
a.	Busch (US 4,116,648) teaches an elongated flexible member (22) comprising a polymer layer (vinyl, id. 2:34-48) and fastener (26).  However, Busch does not teach or suggest the robot, the image capture device, etc.; 
b.	Schmid (US 4,991,784) teaches an elongated flexible member (3) forming a conduit (FIG. 12) and a fastener (51-54).  However, Schmid does not teach the robot, the image capture device, etc.; and
c.	Paterson (WO 02/28261 A1) teaches an elongated flexible member (42) comprising
a fastener (32).  However, Paterson does not teach the robot, the image capture device, etc.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINH LUONG/Primary Examiner, Art Unit 3656